Citation Nr: 1225486	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  04-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to an increased evaluation for posttraumatic stress disorder, currently evaluated as 70 percent disabling since May 14, 2008.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1973.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was remanded by the Board in April 2011 for further evidentiary development.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Previously, the Board remanded the Veteran's case in April 2011 to obtain his updated VA treatment records and the Saginaw VA Medical Center (VAMC) records from June to December 1998.  Subsequently, the RO has obtained and associated with the claims file the Veteran's treatment records from Saginaw VAMC, dated from November 1997 to April 2000, and from Battle Creek VAMC, dated from February 1998 to June 2009.  However, there are still outstanding VA treatment records not part of the record.  In his April 2008 Informal Hearing Presentation, the Veteran indicated that he continued to seek therapy through individual appointments at the Mental Health Unit Clinic at the Detroit VAMC, through his posttraumatic stress disorder (PTSD) support group at "12 Mile," and through periodic month-long hospital stays in the VA rehabilitation program.  However, the claims file does not contain any treatment records from the Detroit VAMC.  Therefore, the RO should obtain all of the Veteran's treatment records from the Detroit VAMC and associate them with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Furthermore, additional development is necessary with regard to the Veteran's claim for an increased evaluation for his PTSD.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist also includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. § 3.326(a) (2011).

The Veteran was provided a VA examination in August 2008 which addressed the current severity of the Veteran's PTSD.  However, the clinical findings of that examination report are now almost than 4 years old.  In addition, the most recent VA treatment records in the claims file are from June 2009.  To adjudicate the severity of the Veteran's PTSD without more current clinical findings would be in error.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  In addition, the RO should obtain all of the Veteran's VA medical treatment records since June 2009.

Finally, the Veteran, through his representative, asserted in a June 2012 statement that his service-connected PTSD has rendered him unemployable.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of the determination of the evaluation for the Veteran's PTSD and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  Accordingly, the issue of TDIU must be remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

2.  The RO must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO. 

3.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for PTSD since June 2009.  Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records from the VA Medical Center in Detroit, Michigan.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  Thereafter, the Veteran must be afforded a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After a review of the evidence of record, the examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the statements of the Veteran.  

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner must provide an opinion as to whether the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



